Case 2:19-cv-06036-SB-JEM Document 93 Filed 03/04/21 Page 1 of 2 Page ID #:675



  1

  2
                                                            March 4, 2021
  3
                                                               VPC
  4

  5                                                          JS-6
  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11   ANTONIO FERNANDEZ,                      CASE NO. 2:19-CV-06036-SB-JEM
 12                      Plaintiff,           JUDGMENT
 13   v.                                      Courtroom: 6C
 14   STEPHEN A. FISHER, an                   Judge: Hon. Stanley Blumenfeld, Jr.
      individual and representative
 15   capacity as trustee of the Stephen A.   Case Filed:       July 12, 2019
      Fisher and Stephanie L. Fisher          Trial Date:       February 23, 2021
 16   Family Trust; STEPHANIE L.
      FISHER, an individual and
 17   representative capacity as trustee of
      the Stephen A. Fisher and Stephanie
 18   L. Fisher Family Trust; O'REILLY
      AUTO ENTERPRISES, LLC, a
 19   Delaware Limited Liability
      Company; and Does 1-10,
 20
                         Defendants.
 21

 22

 23

 24         The Court held a bench trial in this case on February 23, 2021 at 8:30 a.m.
 25   Plaintiff Antonio Fernandez was represented at trial by Raymond G. Ballister, Jr.
 26   Defendants Stephen A. Fisher, Stephanie L. Fisher, and O’Reilly Auto Enterprises,
 27   LLC (Defendants) were represented at trial by Peter S. Doody. The Court
 28   considered witness testimony and also considered all duly admitted evidence.
                                                               CASE NO. 2:19-CV-06036-SB-JEM
Case 2:19-cv-06036-SB-JEM Document 93 Filed 03/04/21 Page 2 of 2 Page ID #:676



  1          On February 24, 2021, the Court issued its Findings of Fact and Conclusions
  2   of Law, ECF No. 90. The Court found that Plaintiff has not proven his claim under
  3   Title III of the ADA. Therefore, the Court found in favor of Defendants and against
  4   Plaintiff.
  5          It is hereby ordered, adjudged and decreed that Plaintiff take nothing in the
  6   above-captioned action against Defendants, that judgment shall be entered in favor
  7   of Defendants and against Plaintiff. Defendants are the prevailing parties and shall
  8   be awarded costs of suit against Plaintiff in an amount established by the filing of a
  9   subsequent Bill of Costs.
 10          The Clerk is ordered to enter this Judgment forthwith and without further
 11   notice.
 12

 13

 14   Dated: March 4, 2021
                                                Stanley Blumenfeld, Jr.
 15
                                               United States District Judge
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 2               CASE NO. 2:19-CV-06036-SB-JEM
